 LIBBY, McNEILL & LIBBYIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE267The activities of the Respondent set forth in section III, above,occurring in con-nection with its operation described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I will recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. It has been found that theRespondent on December 10, 1959, unlawfully discharged employee Lawrence C.Mattison.Itwill therefore be recommended that the Respondent be ordered tooffer Mattison immediate and full reinstatement to his former or substantially equiva-lent position,without prejudice to seniority or other rights and privileges.It shallalso be recommended that the Respondent make him whole for any loss he mayhave suffered because of his unlawful discharge, by payment to him of a sum ofmoney equal to the amount he normally would have earned as wages from the dateof the discharge to the date of the offer of reinstatement, with backpay to be com-puted on a quarterly basis in themannerestablished by the Board in F.W. Wool-worth Company,90 NLRB 289.I am not persuaded by the circumstances of this case that the Respondent is op-posed to the general purposes of the Act.The record shows that the Respondenthas maintained a harmonious relation with the collective-bargaining representativeof its employees,and has, except for the special circumstances of this case, con-ducted its labor relations in consonance with the letter and spirit of the Act. Itherefore do not believe that because of the unfair labor practice found to have beencommitted by the Respondent in this case the commission by it of similar and ofother unfair labor practices may reasonably be anticipated. I shall, therefore, recom-mend the issuance only of a narrow order limited to curing the effects of the conductfound unlawful herein.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.NorthernMotor Carriers, Inc. and Fort Edward Express Co.,Inc.,are inthis proceeding a single employer and are engagedin commercewithinthe meaningof Section 2(2) and Section 2(6) and (7) of the Act.2.Local 232, Petroleum Drivers, Helpers and Allied Employees, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, and Local 294,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,are labor organizationswithin themeaningof Section 2(5) of the Act.3.By discharging employee Lawrence C. Mattison the Respondent has interferedwith, restrained, and coerced its employees in the exercise of rights guaranteed bySection7 of the Act withinthe meaning of Section 8(a)(1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.The allegation of the complaint that the Respondent has violatedSection8(a) (3) of the Act has not beensustained.[Recommendations omitted from publication.]Libby,McNeill & LibbyandUnited Steelworkers of America,AFL-CIO,Petitioner.Case No. 13-RC-7433. February 15,1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Kenneth L. Keith, hearingofficer.The hearing officer's rulings made at the hearingare free fromprejudicial error and are hereby affirmed.130 NLRB No. 31. 268DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner and the Intervenors, United Packinghouse Work-ers of America, AFL-CIO, herein called UPWA, and InternationalAssociation of Machinists, AFL-CIO, herein called IAM, are labororganizations within the meaning of the Act, claiming to representcertain employees of the Employer.3.The Petitioner seeks to represent a unit of production and main-tenance employees of the Employer's can manufacturing plant locatedat 11800 South Ashland Avenue, Chicago, Illinois.UPWA contendsthat the petition filed on September 21, 1960, is barred by an existingcontract between it and the Employer effective September 20, 1959,and expiring September 1, 1961. The Employer and the IAM disputeUPWA's contract-bar contention.The Employer is generally engaged in the processing of foods withestablished plants and operations in various parts of the United Statesand Canada. Prior to 1936, the Employer, in furtherance of its foodoperations, had engaged in can making at the site of its canned meatplant located on Packers Avenue in the Union Stock Yards in Chi-cago.Between 1936 and 1958, the Employer purchased all its cansfrom other companies. In 1958, the Employer began manufacturingcan ends in the Employer's garage located in the Union Stock Yards.Thereafter, the Employer decided to relocate the meat canning opera-tions and to reestablish it can manufacturing operation at the samesite.On April 10, 1959, construction of a new plant at 11800 SouthAshland Avenue was begun to house both operations and, on January23, 1960, the Employer commenced operations at this new location.UPWA was certified as bargaining representative of the employeesengaged in the above-mentioned canned meat operation in 1944.Dur-ing negotiations leading to the execution of the most recent contract,UPWA sought to have the contract expressly cover all employees atthe new location.The Employer rejected this proposal and the result-ing contract refers only to the "Meat Canning Plant" ; departmentand job classification references therein do not cover employees of thecan manufacturing plant.Furthermore, there is nothing to indicatethat the UPWA's contract, which has been in existence for more thana year, has been applied to the employees in the can manufacturingplant.'Nor has the Employer in any way agreed to include the latteremployees within the existing unit.The can manufacturing plant is operated by a plant manager who isresponsible to the Employer's vice president in charge of the can manu-'Indeed, the record shows that union dues have not been deducted on behalf of em-ployees in the canmanufacturing plant even though UPWA's contract contains union-security and checkoff provisions. LIBBY, McNEILL & LIBBY269facturing division ; the meat canning plant is under a plant managerresponsible to the vice president in charge of the canned meats divi-sion.Labor relations and the hiring and discharge of employees arehandled separately by each plant.A permanent wall separates thetwo plants.Substantial differences exist in the functions and, ofcourse, the products of the two plants.There is no normal inter-change between the employees of the plants. Each plant has its ownemployment and administrative officers, maintenance staffs, and pay-roll, and makes its own purchases and sales.Each plant also has itsown receiving, shipping, and warehousing facilities. Some of the cansmanufactured by the can manufacturing plant are sold to the meatcanning plant herein involved but the greater portion of them areshipped to other moat canning plants of the Employer.Upon the basis of the foregoing, and the entire record, we find thatthe can manufacturing plant is tantamount to a completely new op-eration and is not a mere accretion as claimed by UPWA.We alsofind that UPWA's contract with the Employer does not extend to thecan manufacturing plant, which was not even in operation with a sub-stantial and representative force when the contract was executed. Inthese circumstances, we conclude that UPWA's contract is no barto an election among the can manufacturing plant employees 2Accordingly, we find that a question affecting commerce exists con-cerning the representation of the can manufacturing employees of theEmployer within the meaning of Section 9(c) (1) and Section 2(6)and (7) of the Act.4.All parties, except UPWA, agree that the can manufacturingplant's production and maintenance employees constitute an appro-priate unit.UPWA maintains that the only appropriateunit is acombined unit of the production and maintenance employees at boththe can manufacturing plant and the meat canning plant. In viewof the above, particularly because of the nonintegrated character ofthe operations of the two plants, we find that the single overall uniturged by UPWA is not appropriate, but that the employees of thecan manufacturing plant constitute a separate appropriate unit.'We find that the following employees of the Employer constitutea separate appropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees at the Employer's canmanufacturing plant located at 11800 South Ashland Avenue, Chi-cago, Illinois, excluding the employees engaged in the meat canning9 SeeAtomic Power Equipment Department of General Electric Company,118 NLRB456;Fleming & Sons, Inc.118 NLRB 1451,Bam>ett Division, Allied Chemical & DyeCorporation,120 NLRB 1026;General Extrusion Company, Inc , General Bronze AlivtintzteProducts Corp ,121 NLRB 11658 Rheem Manufacturing Company,112 NLRB52; American-Marietta Company,121NLRB 912. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperations, office clericals, guards, professional employees, and super-visors as defined in the Act.We shall not place United Packinghouse Workers of America,AFL-CIO, on the ballot because of the absence of any showing ofinterest by it among the can manufacturing employees who, as notedabove, have been found to constitute a separate appropriate unit.However, we shall permit a place on the ballot to the InternationalAssociation of Machinists as it has submitted an adequate showing ofinterest among the can manufacturing plant employees.[Text of Direction of Election omitted from publication.]MEMBERS RODGERS and FANNING took no part in the considerationof the above Decision and Direction of Election.Houck Transport CompanyandGeneral Drivers,Local No. 74,affiliated with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Peti-tioner.Case No. 18-RC-4532.February 15, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Charles J. Frisch, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Fanning and Kimball].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.The Petitioner seeks to represent employees at the Williston,2North Dakota, terminal of the Employer, acquired by the Employerin April 1960.The Employer and the Intervenor contend that theircontract, dated October 31, 1959, which by its terms covers all driversand helpers employed by the Employer without reference to anygeographic area, covers Williston employees.The Employer, whichis engaged in shipping commodities by truck, maintains other ter-minals at Glendive and Billings, Montana, 107 and 337 miles distant,1The Intervenor,Local 190, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, was allowed to intervene on the basisof a contractual interest2 The petition refers to a unit of employees at the Employer's Minot and Willistonterminals, but there is no evidence that the Employer has a terminal in Minot130 NLRB No. 32.